DETAILED ACTION
This office action is in response to amendment filed 3/21/2022.
Claims 1-20 are pending. Claims 15-20 have been withdrawn. Claims 1 and 13 have been amended.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yuan Yuan Zhang (Reg. No. 63,787) on 5/19/2022.
The application has been amended as follows: 
In claim 1, lines 13-14, after “a portion of molybdenum is in elemental form not bond to oxygen atoms”, insert —in an oxidized state—
In claim 13, line 7, after “a first metal in elemental form not bond to oxygen atoms”, insert —in an oxidized state—
In claim 13, line 8, after “a second metal in elemental form not bond to oxygen atoms”, insert —in an oxidized state—
Cancel claims 15-20.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art does not disclose, alone or in combination along with, the limitations of the independent claim 1 reciting a light emitting device comprising a first electrode comprising a reflection layer and a metal oxide layer on the reflection layer; a second electrode spaced apart from the first electrode; and a light-emitting layer between the first electrode and the second electrode, wherein the metal oxide layer is between the reflection layer and the light-emitting layer, the metal oxide layer comprises molybdenum, a group-V element, and oxygen, a content of the group-V element to a total amount of metal oxide layer ranges from 2 at% to 10 at%, and a content of molybdenum to the total amount of the metal oxide layer ranges from 35 at% to 45 at%, and a portion of the molybdenum is in element elemental form not bond to oxygen atoms in an oxidized state.
Prior art does not disclose, alone or in combination along with, the limitations of the independent claim 13 reciting a light emitting device comprising a first electrode comprising a reflection layer and a metal oxide layer on the reflection layer; a second electrode spaced apart from the first electrode; and a light-emitting layer between the first electrode and the second electrode, wherein the metal oxide layer is between the reflection layer and the light-emitting layer and comprises a first metal in elemental form not bond to oxygen atoms in an oxidized state, a second metal in elemental form not bond to oxygen atoms in an oxidized state, a first metal oxide and a second metal oxide, the first metal comprises molybdenum, the first metal oxide comprises molybdenum, the second metal comprises at least one metal selected from the group consisting of V, Nb, Ta, Ti, W, Ge, Sn, Zr, the second metal oxide comprises the at least one metal selected from the group consisting of V, Nb, Ta, Ti, W, Ge, Sn, Zr, a content of the at least one metal selected from the group consisting of V, Nb, Ta, Ti, W, Ge, Sn, Zr to a total amount of metal oxide layer ranges from 2 at% to 10 at%, and a content of molybdenum to the total amount of the metal oxide layer ranges from 35 at% to 45 at%.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/Primary Examiner, Art Unit 2815